Citation Nr: 0027171	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-49 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
fracture of the right calcaneus, with degenerative joint 
disease, currently evaluated as 30 percent disabling.

2. Entitlement to a compensable evaluation for residuals of a 
shrapnel wound of the left shoulder, prior to May 4, 1995,

3. Entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound of the left shoulder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July l941 until his 
retirement in April 1966.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated June 1996, the RO granted service connection for 
scar, residual of a shrapnel wound of the left shoulder, 
evaluated as noncompensable, effective May 1966.  In 
addition, the RO confirmed and continued the 30 percent 
rating in effect for the veteran's service-connected right 
ankle disability.  The veteran disagreed with the evaluations 
assigned for each of these disabilities.  Based on the 
receipt of additional evidence, including the veteran's 
testimony at a hearing at the RO and the report of a 
Department of Veterans Affairs (VA) examination, the RO, in a 
rating decision dated September 1997, assigned a 10 percent 
evaluation for the left shoulder disability, effective May 
1995.  

In a statement dated February 2000, the veteran referred to a 
claim for an increased rating for his service-connected left 
ankle disability.  Since this matter was not developed or 
certified for appeal, it is referred to the RO for 
appropriate action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 





FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's right ankle disability is manifested by 
tenderness and limitation of motion.  There is no clinical 
evidence of ankylosis or loss of use.

3. Prior to May 4, 1995, the veteran's left shoulder 
disability was not productive of more than slight impairment.

4. Currently, the residuals of a shrapnel wound of the left 
shoulder are manifested by limitation of motion, and does not 
result in more than minimal functional loss.


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for residuals of a 
fracture of the right calcaneus with degenerative joint 
disease is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5283 
(1999).

2. A compensable evaluation for residuals of a shrapnel wound 
of the left shoulder was not warranted prior to May 4, 1995.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5301 (1999).

3. A rating in excess of 10 percent for residuals of a 
shrapnel wound of the left shoulder is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5301 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy, 1 Vet. App. 78.  In this 
case, the veteran's statements concerning the severity of the 
symptoms of his service-connected right ankle and left 
shoulder disabilities that are within the competence of a lay 
party to report are sufficient to conclude that his claims 
are well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
hospitalized for unrelated complaints from August to 
September 1956.  It was reported that he had undergone 
debridement and repair of a shrapnel wound in the left 
shoulder in 1943.  He was hospitalized beginning in July 1962 
after he sustained an injury to the right ankle.  The final 
diagnosis on hospital discharge was simple, undisplaced 
fracture of the right os calcis, without artery or nerve 
involvement.  On a report of medical history in January 1966, 
in conjunction with the retirement examination, the veteran 
denied having a painful or "trick" shoulder.  On the 
retirement examination in January 1966, a scar on the back 
was noted.  The upper and lower extremities were evaluated as 
normal.  

The veteran was afforded a general medical examination by the 
VA in June 1966.  It was noted that he was right-handed.

On VA orthopedic examination in June 1966, the veteran stated 
that his right ankle and heel were swollen all the time.  He 
also reported that he had sustained a shrapnel wound of the 
left shoulder in service.  He indicated that it was a wound 
across the skin and the back of his shoulder.  He related 
that on cold, damp days, he felt stiffness in the region of 
his shoulder blade.  There were no other complaints 
concerning the shoulder.  An examination of the left shoulder 
showed a healed scar located at the posterior surface of the 
axillary fold.  The scar was not adherent, depressed or 
tender.  The examiner noted that from the physical 
examination and the history, it was only a scar of the skin.  
There was no evidence of muscle damage.  There was no 
impairment of the motions of the shoulder.  There were no 
other findings with respect to the left shoulder girdle.  An 
X-ray of the left shoulder revealed no evidence of osseous 
pathology.  No evidence of foreign bodies in the soft tissues 
was noted.  The diagnoses were residuals of a fracture 
through the body of the right calcaneus without displacement 
and scar at the left posterior axillary fold.

Based on the evidence summarized above, the RO, by rating 
action in September 1966, granted service connection for 
residuals of a fracture of the right calcaneus.  The RO 
deferred the issue of entitlement to service connection for 
shrapnel wound of the left shoulder.

A statement from the veteran was received on May 5, 1995.  
This was construed by the RO as a claim for an increased 
rating.

In a rating decision dated June 1996, the RO granted service 
connection for scar, residual of a shrapnel wound of the left 
shoulder.  A noncompensable evaluation under the provisions 
of Diagnostic Code 7805 of the VA's Schedule for Rating 
Disabilities, was assigned, effective May 1966.  In addition, 
the RO confirmed and continued the 30 percent evaluation in 
effect for the veteran's service-connected right ankle 
disability.

VA outpatient treatment records disclose that the veteran was 
seen in December 1995.  He reported that his right ankle was 
not bothering him as much and the swelling was controlled 
pretty well with hose.  He complained of an achy pain in the 
mid-foot and that it got worse with walking.  An examination 
revealed mild edema around the right ankle.  There was pain 
on palpation and with range of motion.  The pain was diffuse.  
There were no tender spots.  The pain was described as 
minimal with range of motion.  The assessments were status 
post right ankle injury, edema controlled with hose and 
possible degenerative joint disease of the mid-foot.

A VA examination of the feet was conducted in December 1996.  
The veteran stated that he had constant right foot pain and 
that it would occasionally flare-up more than usual.  It was 
occasionally worse with prolonged walking.  An examination 
showed that he walked with a limp, bearing more weight on the 
right side than on the left.  He had 2+ pitting edema of the 
feet and the legs up to the mid-calf region.  There was no 
calf tenderness.  Dorsiflexion of the right ankle was to 20 
degrees and plantar flexion was to 30 degrees.  There was 
mild to moderate tenderness below both the lateral and medial 
malleoli. Passive movements beyond the 30 degrees of plantar 
flexion caused pain and the veteran would not allow the 
movement to occur.  There was no wasting of the muscles.  An 
X-ray of the right ankle revealed degenerative changes 
involving the tip of the lateral malleolus.  The impression 
was right ankle pain.  

During a hearing at the RO in January 1997, the veteran 
testified that the symptoms of his right ankle disability 
were getting worse.  He asserted that the ankle swells all 
the time and that he experiences constant pain.  He also said 
there was pain and tenderness of the left shoulder scar.

The veteran was afforded a VA examination in July 1997.  He 
described pain with overuse of the left shoulder.  There was 
also aching with changes in weather.  The veteran stated that 
range of motion had been limited, but that both shoulders 
were limited so he could not blame that on the shrapnel.  He 
added that the symptoms had not really changed over the 
years.  An examination of the left shoulder revealed a scar 
posteriorly.  The scar was nontender to palpation.  There was 
no significant tenderness to palpation over the left 
shoulder.  Range of motion was limited to abduction and 
forward flexion of 130 degrees.  Muscle strength was normal 
and equal to that of the right.  An X-ray revealed 
degenerative joint disease, with no residual shrapnel.  The 
impression was shrapnel wound to the left shoulder with 
decrease in range of motion and discomfort.  There was no 
evidence of damage to the musculature.  

On VA examination in November 1997, the veteran complained of 
right ankle pain.  An examination revealed that he had an 
antalgic gait and was using a cane secondary to bilateral 
ankle pain.  The veteran was wearing TED stocking 
bilaterally.  There was mild edema of the right ankle.  
Dorsiflexion was to 20 degrees; flexion was limited to 
approximately 25 degrees.  There was minor tenderness to 
palpation circumferentially around the joints.  The 
impression was degenerative joint disease of the right ankle 
with chronic pain.

The veteran was again afforded an examination by the VA in 
March 1999.  The examiner noted that the veteran's claims 
folder and VA outpatient treatment records were available.  
The veteran continued to complain of pain in the right foot 
with occasional episodes of instability.  He used a cane for 
ambulation due to the instability.  Such episodes had caused 
him to fall on occasion.  He also related that he had daily 
pain in the left shoulder and decreased range of motion.  An 
examination of the right foot revealed tenderness to 
percussion over the right calcaneus.  On examination of the 
left shoulder, there was a well-healed, nontender scar 
overlying the left teres major.  Range of motion of the left 
shoulder was limited, with anterior flexion to 150 degrees 
and abduction to 125 degrees.  Both internal and external 
rotation were to 90 degrees.  All motions produced pain.  The 
impressions were status post calcaneal fracture resulting in 
degenerative arthritis and instability with a moderate degree 
of functional loss; and status post shrapnel wound to the 
left shoulder, resolved, currently with degenerative changes 
resulting in pain and decreased range of motion with minimal 
functional loss. 

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for the left shoulder 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

1. An increased rating for residuals of a fracture of the 
right calcaneus, with degenerative joint disease 

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent evaluation is assignable for malunion or 
nonunion of the tarsal or metatarsal bones when severe.  
Note:  With actual loss of use, rate 40 percent.  Diagnostic 
Code 5283.

A 40 percent evaluation may be assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is assignable for ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  Diagnostic Code 5270 (1999).

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

A 30 percent evaluation may be assigned for other foot 
injuries that are severe.  Diagnostic Code 5284 (1999). 

A review of the record shows that the veteran has been 
afforded several VA examinations during the course of his 
appeal.  The Board acknowledges that the symptoms of his 
right ankle disability include some instability, tenderness 
and limitation of motion.  As noted above, in order to assign 
a higher rating, the record must show that there is ankylosis 
or loss of use.  There is no competent medical evidence in 
the record to support either finding.  In this regard, the 
Board points out that following the most recent VA 
examination, the examiner commented that the right ankle 
disability resulted in a moderate functional loss.  The Board 
concludes, therefore, that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his right ankle 
disability.  Thus, the weight of the evidence is against the 
claim for an increased rating for a right ankle disability.

B.  An increased rating for residuals of a shrapnel wound of 
the left shoulder 

A 20 percent evaluation may be assigned for residuals of 
injuries to Muscle Group I of the non-dominant hand that are 
moderately severe.  Function:  Upward rotation of scapula; 
elevation of arm above shoulder level.  Extrinsic muscles of 
shoulder girdle:  (1) Trapezius; (2) levator scapulae; (3) 
serratus magnus.  When moderate, a 10 percent evaluation may 
be assigned.  A noncompensable evaluation will be assigned 
when slight.  Diagnostic Code 5301.

A 20 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to midway between 
the side and shoulder level or at the shoulder level, a 20 
percent evaluation may be assigned.  Diagnostic Code 5201 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (1999).

The appellant's residuals of a gunshot wound to the left 
shoulder were evaluated as slight prior to May 4, 1995 and 
are currently evaluated as moderate under 38 C.F.R. Part 4, 
Diagnostic Code 5301.  During the pendency of this appeal, 
the VA issued new regulations for evaluating disability due 
to muscle injuries. 62 Fed.Reg. 30235-30240 (1997).  They 
were effective July 3, 1997.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Prior to the revision, the regulations in effect provided 
that in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
bones, joints, and nerves.  A compound comminuted fracture, 
for example, with muscle damage from the missile, establishes 
severe muscle injury, and there may be additional disability 
from malunion of bone, ankylosis, etc.  The location of 
foreign bodies may establish the extent of penetration and 
consequent damage.  It may not be too readily assumed that 
only one muscle, or group of muscles is damaged.  A through 
and through injury, with muscle damage, is always at least a 
moderate injury for each group of muscles damaged.  This 
section is to be taken as establishing entitlement to a 
rating of severe grade when there is a history of compound 
comminuted fracture and definite muscle or tendon damage from 
the missile.  There are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons might be repaired by suture; in such cases, the 
requirements for a severe rating are not necessarily met.  38 
C.F.R. § 4.72 (as in effect prior to July 3, 1997).

Muscle injuries are classified into four general categories; 
slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the following factors: the 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56 (1997).

A slight disability of the muscles anticipates the following:  
(1) Type of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration.  (2) History 
and complaint.  Service department record of wound of slight 
severity or relatively brief treatment and return to duty.  
Healing with good functional results.  No consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  (3) Objective findings.  Minimum scar; slight, if 
any, evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no retained 
foreign fragments.  

A moderate disability of the muscles anticipates the 
following:  (1) Type of injury.  Through and through or deep 
penetrating wounds of relatively short track by single bullet 
or small shell or shrapnel fragment are to be considered as 
of at least moderate degree.  Absence of explosive effect of 
high velocity missile and of residuals of debridement or of 
prolonged infection.  (2) History and complaint.  Service 
department record or other sufficient evidence of 
hospitalization in service for treatment of wound.  Record in 
the file of consistent complaint on record from first 
examination forward, of one or more of the cardinal symptoms 
of muscle wounds particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by injured muscles.  (3) Objective findings.  Entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative terms.  (In such 
tests, the rule that with strong efforts, antagonistic 
muscles relax is to be applied to insure validity of tests.)

A moderately severe disability of the muscles anticipates the 
following:  (1) Type of injury. Through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  (2) History and complaint.  
Service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep up 
with work requirements is to be considered, if present.  (3) 
Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability anticipates the following:  Type 
of injury.  Through and through or deep penetrating wound due 
to high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  (2) History and 
complaint.  As under moderately severe (paragraph (c) of this 
section), in aggravated form.  (3) Objective findings.  
Extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in track 
of missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows moderate or 
extensive loss of deep fasciae or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis) may be included in the 
severe group if there is sufficient evidence of severe 
disability.  

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R.        
§§ 4.55 and 4.72 were removed altogether.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following.  
(i) Type of injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and complaint.  
Service department record of superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section.  (iii) Objective 
findings.  Minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

A moderate disability of the muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
by paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii)  Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe disability of muscles anticipates the following:  
(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  (Authority: 38 U.S.C. 1155) [29 FR 
6718, May 22, 1964, as amended at 43 FR 45349, Oct. 2, 1978; 
62 FR 30235, June 3, 1997].

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  The 
new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large." 62 Fed.Reg. at 30238 
(to be codified at 38 C.F.R. § 4.56(a), (b)).

The initial question before the Board is whether a 
compensable evaluation was warranted for the residuals of a 
shrapnel wound of the left shoulder prior to May 4, 1995.  
The Board acknowledges that there is virtually no evidence 
demonstrating the severity of the veteran's left shoulder 
disability following his retirement from service until he 
filed the current claim.  In this regard, it is significant 
to point out that the veteran was afforded an examination 
prior to his service retirement, and there was no mention at 
that time of any problems with the left shoulder.  Indeed, a 
clinical evaluation of the upper extremities on the 
retirement examination in January 1966 failed to reveal any 
abnormality of the left shoulder.  He was also examined by 
the VA shortly after he retired from service.  The 
examination report indicates that there was no limitation of 
motion, and there was no muscle damage.  The examiner 
commented that based on the veteran's history and the 
examination, it was only a scar of the skin.  There is no 
indication that the veteran received any treatment for the 
left shoulder for many years following service.  In the 
absence of any clinical evidence that the residuals were more 
than slight, there is no basis for a compensable rating prior 
to May 4, 1995.

With respect to the claim for a higher rating currently, the 
Board recognizes that limitation of motion of the left 
shoulder has been documented on the VA examinations.  The VA 
examination in July 1997 revealed that there was no 
significant tenderness to palpation, and muscle strength was 
equal in both shoulders.  The Board observes that during this 
examination, the veteran conceded that he also had limited 
motion in his right shoulder and that he, therefore, did not 
attribute the loss of motion to the in-service shoulder 
wound.  Similar findings were recorded at the time of the 
March 1999 VA examination.  It was also noted at that time 
that movements of the left shoulder produced pain.  The Board 
finds it significant that the examiner characterized the 
functional loss in the left shoulder to be minimal.  
Accordingly, it must be concluded that the weight of the 
evidence is against the claim for a higher rating for 
residuals of a shrapnel wound of the left shoulder.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this case, 
Diagnostic Code 5301 is primarily concerned with limitation 
of motion.  However, in this case, the Board observes that 
the examiner specifically stated that there was no more than 
minimal functional loss of the left shoulder.  Therefore, a 
higher rating under these provisions is not warranted.


ORDER

An increased rating for residuals of a fracture of the right 
calcaneus with degenerative joint disease is denied.  A 
compensable evaluation for residuals of a shrapnel wound of 
the left shoulder prior to May 4, 1995 is denied.  A rating 
in excess of 10 percent for residuals of a shrapnel wound of 
the left shoulder is denied.





		
	James R. Siegel 
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

